Citation Nr: 1140034	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  04-03 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, inter alia, denied the Veteran's April 2002 claim for service connection for hypertension, as secondary to service-connected PTSD.

In July 2004, the Veteran presented testimony before a decision review officer (DRO) at the RO regarding the issue on appeal.  A transcript of that hearing has been associated with the claims file.

The Veteran's claims folder was briefly transferred from the RO in New Orleans, Louisiana, to the RO in Milwaukee, Wisconsin for a pension maintenance issue.  In September 2003, the claims folder was transferred back to the RO in New Orleans, Louisiana.

The case was last before the Board in March 2011, at which time the Board remanded it to the RO for additional development.  The case has been returned to the Board for further appellate consideration.


FINDING OF FACT

Hypertension is not shown by competent or credible evidence to be related to the Veteran's military service or to any incident therein, including exposure to herbicides, or to his service-connected PTSD.





CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein; and neither was it caused or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated April 2002, January 2009, October 2009, and March 2011, provided to the Veteran before the August 2002 rating decision, the May 2009 supplemental statement of the case, and the August 2011 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was not provided with such notice until the August 2011 supplemental statement of the case.  However, since the appellant's claim is being denied, neither a disability rating nor an effective date will be assigned, so there can be no possibility of any prejudice to the claimant under the holding in Dingess, 19 Vet. App. 473 (2006).  In addition, the Veteran has never alleged how a timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its December 2008, September 2009, and March 2011 remands.  Specifically, the Board instructed the RO to (1) send the Veteran corrective notice consistent with Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Allen v. Brown, 7 Vet. App. 439, 448 (1995); (2) request that the Veteran identify all health care providers who have treated or evaluated him for hypertension since February 2008, and attempt to obtain those records; (3) provide the Veteran with a VA examination to determine the nature, extent, and etiology of his hypertension; and, (4) issue a supplemental statement of the case if any determination remained unfavorable to the Veteran.

The RO provided the Veteran with corrective notice consistent with Allen in January 2009 and consistent with Dingess in August 2011; requested additional evidence in January 2009; provided the Veteran with a VA examination of his hypertension in March 2009, with addenda dated November 2009 and April 2011; and issued supplemental statements of the case in May 2009 and August 2011.  As explained above, any timing error relating to the Veteran's Dingess notice is harmless error, and not prejudicial to the Veteran, because his claim is being denied, so neither a disability rating nor an effective date will be assigned.  Significantly, the Veteran did not identify any post-February 2008 evidence of treatment or evaluation for hypertension for VA to obtain; rather, in August 2011, the Veteran stated that he did not have any additional evidence regarding his appeal.  Therefore, the Board finds that the RO has substantially complied with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, VA treatment records, available private treatment records, and Social Security Administration (SSA) records have been obtained.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection, including Secondary Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including hypertension).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

As with direct service connection, in the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for Hypertension, to Include as Secondary to Service-Connected PTSD

The Veteran's service treatment records include no complaints, diagnoses, or treatments of hypertension.  In his Reports of Medical Examination dated March 1969 (enlistment), August 1970, and February 1972 (release from active duty), clinicians found that the Veteran's heart and vascular system were normal.  He had a sitting blood pressure reading of 122/76 (systolic/diastolic) at the March 1969 examination, 120/80 at the August 1970 examination, and 118/72 at the February 1972 examination.

After service, in April 1990, a private clinician determined that the Veteran's blood pressure was 170/110, and diagnosed him with hypertension.

In March 2002, a private clinician diagnosed the Veteran with inadequately controlled hypertension.

The Veteran wrote in his April 2002 claim that "I believe my PTSD is caused by stress I endured while in Vietnam and in turn the stress has caused the HBP [high blood pressure]."

In May 2002, VA provided the Veteran with a Compensation and Pension (C&P) examination of his hypertension.  The examiner noted that the Veteran reported that his hypertension was initially diagnosed a number of years ago.  The Veteran also reported that he was on medications which control his blood pressure well without side effects.  The Veteran denied chest pain or any other cardiac symptoms.  The VA examiner found that an electrocardiogram (EKG) was unremarkable and a chest x-ray was normal.  An echocardiogram showed normal ejection fraction with mild mitral regurgitation (MR) and tricuspid regurgitation (TR).  The examiner diagnosed the Veteran with hypertension, but did not provide an etiological opinion.

VA clinicians again diagnosed the Veteran with hypertension, including in July 2003, October 2003, February 2004, April 2004 (with a blood pressure reading of 140/90), June 2004, July 2004, and December 2004.

In his July 2003 notice of disagreement, the Veteran again asserted that his PTSD had caused his hypertension.  Likewise, in his January 2004 substantive appeal, the Veteran asserted that his hypertension is caused by stress from his service in Vietnam and PTSD.

At his July 2004 hearing before a Decision Review Officer (DRO), the Veteran asserted that his psychiatrist had opined that his PTSD had caused his hypertension.  The Veteran also reported that his hypertension began "years after" he had separated from service.

In October 2008, the Veteran's representative cited "Associated Conditions of PTSD" by Harold Cohen and "an abstract from the Journal of the National Medical Association" as "medical literature indicating a possible relationship between" PTSD and hypertension, or "increased risk of developing HTN [hypertension] in patients with PTSD."

VA provided the Veteran with a second C&P examination of his hypertension in March 2009.  The examiner, a physician, reviewed the claims file and medical records.  The Veteran reported that his hypertension had its onset in about 1986.  The examiner found that the Veteran had blood pressure readings of 126/68, 120/62, and 108/68.  The examiner noted that a February 2009 x-ray demonstrated atherosclerotic changes of the thoracic aorta, and no evidence of acute cardiopulmonary disease.  The examiner diagnosed the Veteran with essential hypertension, noted that the Veteran was unemployed, and found that his hypertension had no effects on his usual daily activities.  The examiner opined that "It is not likely that PTSD is the cause of the [Veteran's] hypertension.  It is possible that some of the PTSD symptoms could aggravate his hypertension.  Things such as nightmares, flashbacks, irritability and hypervigilance could cause periodic elevations of his blood pressure.  There is nothing in the medical literature that supports PTSD being a cause of hypertension."

The Veteran's representative asserted in July 2009 that "In a snippet from the journal, Behavioral Medicine[,] dated 1/2/09, there is an article entitled 'Hypertension in Relation to Post Traumatic Stress Disorder and Depression in the US National Comorbidity Survey.'  The article...states that, 'The clinical literature [increasingly] states that cardiovascular risk factors and cardiovascular disease (CVD) are more common among individuals with posttraumatic stress disorder (PTSD).'  While we will concede that the journal articles we mentioned did not discuss the Veteran's history, it does not appear to us that the examining physician did so either."

In a November 2009 addendum, the VA examiner clarified that "It is not likely that the Veteran's PTSD has aggravated or accelerated his hypertension beyond [its] natural progression."

In an April 2011 addendum, the VA examiner noted that he had reviewed the Veteran's claims file.  He again opined that "it is not likely that the Veteran's PTSD has aggravated or accelerated his hypertension beyond [its] natural progression."  Moreover, he explained that "There is no such medical literature support for PTSD having such effects [i.e., altering the natural course of the disorder] on hypertension."

Because the Veteran's March 2009 VA examination-with November 2009 and April 2011 addenda-was conducted by a competent clinician who fully described the functional effects caused by the Veteran's hypertension on his functioning, the Board finds that the Veteran's examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA examiner considered the Veteran's claims file and medical history in his report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationales described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's report.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the aforementioned private and VA clinicians and examiner are so qualified, their medical opinions constitute competent medical evidence.

By contrast, the Veteran has not shown that he is qualified through education, training, or experience to opine that his diagnosed hypertension is etiologically related to stress or to his service-connected PTSD.  38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, assuming arguendo that the Veteran were competent to relate his diagnosed hypertension to his service-connected PTSD, his etiological determination is outweighed by the more probative findings of the March 2009 VA examiner, because his determination is based on greater medical knowledge and experience.  The Board finds that the examiner's knowledge, experience, and rationale outweigh the Veteran's assertion that his hypertension is related to his PTSD.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

With respect to the Veteran's allegation at his July 2004 DRO hearing that his psychiatrist had opined that his PTSD had caused his hypertension, the Board finds that the Veteran is competent to have observed that statement.  However, the Board finds that the allegation is not credible for two reasons.  First, the psychiatrist whom the Veteran named at the hearing is a VA psychiatrist, and a review of the VA treatment records, including those created by that psychiatrist, reveals no finding of such an etiological relationship in the clinician's reports.  Second, VA provided the Veteran with multiple opportunities to obtain documented evidence of an etiological relationship between his hypertension and his service-connected PTSD, but the Veteran has not submitted documentation from any of his treating clinicians asserting causation or aggravation of his hypertension by his PTSD.  Because the allegation is not credible, it cannot support a grant of service connection.

With respect to the Veteran's representative's citations to medical literature regarding a relationship between hypertension and PTSD, the Board finds that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Because the information provided by the Veteran's representative is generic and does not specifically relate to the facts and circumstances surrounding this particular case, it holds less probative weight than the determinations of the March 2009 VA examiner.  Moreover, the texts cited by the Veteran's representative include findings of "a possible relationship between" PTSD and hypertension, and a correlation between cardiovascular risk factors and cardiovascular disease and individuals with PTSD.  Mere possibility is insufficient to warrant service connection.  Bostain v. West, 11 Vet. App. 124 (1998).  Additionally, a finding of correlation between cardiovascular disease and PTSD is not akin to a finding of causation or aggravation, and does not by itself refute the VA examiner's statements that "there is nothing in the medical literature that supports PTSD being a cause of hypertension," and "there is no such medical literature support for PTSD having such effects [i.e., altering the natural course of the disorder] on hypertension."  Finally, the Veteran's representative's July 2009 statement that the VA examiner did not discuss the Veteran's history is facially inaccurate; the examiner reviewed the Veteran's claims file and medical records, noted the date of onset of the Veteran's hypertension, discussed his medical history in detail, and applied the medical literature to the Veteran's specific case.

Consequently, the Board concludes that the most probative evidence of record-the VA examiner's March 2009 report and November 2009 and April 2011 addenda-is against a grant of service connection for hypertension as secondary to the Veteran's service-connected PTSD.

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, the Board will also consider this claim on a direct basis, to include theories of presumptive service connection.

Service connection for hypertension is not for application on a presumptive basis under the terms of 38 C.F.R. § 3.309(a), relating to chronic diseases.  Under that regulation, service connection for hypertension is to be granted on a presumptive basis if it manifested to a compensable degree within the applicable time limits under §3.307.  Under 38 C.F.R. § 3.307(a)(3), in order to qualify for presumptive service connection, hypertension must have become manifest to a degree of 10 percent or more within 1 year of the date of separation from service.  Pursuant to 38 C.F.R. § 4.104, a 10 percent rating for hypertension applies where diastolic pressure is predominantly 100 or more, or; where systolic pressure is predominantly 160 or more, or; where an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  The Veteran specifically asserted at his July 2004 DRO hearing that his hypertension began "years after" separation from service.  Additionally, the Veteran told the March 2009 VA examiner that his hypertension began in approximately 1986.  Because the Veteran does not have a qualifying diagnosis of hypertension within 1 year of separation from service, he is not entitled to presumptive service connection under the provision covering chronic diseases.  38 C.F.R. § 3.309(a).

Service connection for hypertension is also not for application on a presumptive basis under the terms of 38 C.F.R. § 3.309(e), relating to herbicide exposure.  The Veteran is presumed to have been exposed to herbicides in service because he has verified service in Vietnam during the Vietnam era, including the Vietnam Service Medal with one star, and the Vietnam Campaign Medal with 1970 designation.  However, 38 C.F.R. § 3.309(e) states that, for purposes of that section, the term ischemic heart disease does not include hypertension; moreover, hypertension is not otherwise included on the list of presumptive diseases associated with herbicide exposure.  Consequently, the Veteran is not entitled to presumptive service connection under the provision covering diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e).

Lastly, the Board finds that service connection for hypertension is not warranted on a direct basis.  As noted above, the March 1969 (enlistment), August 1970, and February 1972 (release from active duty) Reports of Medical Examination included clinicians' determinations that the Veteran's heart and vascular system were normal.  Furthermore, the Veteran acknowledged at his July 2004 DRO hearing and at his March 2009 VA examination that he did not have hypertension while on active duty.  Consequently, service connection is not warranted for hypertension on a direct basis.  Moreover, a VA examination and etiological opinion as to whether the Veteran's hypertension was caused or aggravated in service is not warranted because the information and evidence of record does not establish that the Veteran suffered an event, injury or disease in service; or indicate that the claimed disability or symptoms may be associated with any established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4).

The Veteran is also not entitled to service connection on the basis of continuity of symptomatology because the evidence of record demonstrates that his symptoms have not been continuous since service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for hypertension, on either a secondary or direct basis; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.







ORDER

Service connection for hypertension is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


